DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 06/24/2022 with the amendments filed on 05/28/2022  has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kallioniemi et al (U.S. 20040085443 A1), “Method And System For Processing Regions Of Interest For Objects Comprising Biological Material”, teaches about computer software and automated processing of physical objects comprising biological material. It also teaches a method and apparatus for processing regions of interest for retrievable physical object by perform automation of tissue microarray construction can then be achieved by submitting a list of desired tissue characteristics to an automated system, which produces a list of candidate regions of interest found on the blocks, retrieves each of the desired tissue blocks, removes tissue from within the desired regions of interest, and places the tissue in a recipient block.
Yener et al (U.S. 20060036372 A1); “Method And Apparatus For Tissue Modeling”, teaches about method and apparatus for modeling cellular tissue using at least one tissue image derived from biological tissue, said at least one tissue image having cells therein to classify the tissue. It also teaches novel mathematical techniques to model biological tissue in order to classify the biological tissue, including modeling of a cancer tumor and quantifying the properties of the invasion of biological tissue by cancer cells. The present invention uses a macroscopic modeling, rather than cellular modeling, in which tissue is represented by graphs and each node can represent a bunch of cells instead of a single cell. Furthermore, A machine learning algorithm of the present invention uses a scalable, graph theoretical model, based on examination of the coordinates of individual cells in a sample tissue to construct a cell-graph for determining a spatial relationship between the cells of biological tissue. The mathematical properties of the cell-graph are computed by the machine learning algorithm to identify subgraphs that represent different biomedical phenomena in the sample tissue.
Kolonin et al (U.S. 20120270808), “Compositions and methods related to synchronous selection of homing peptides for multiple tissues by in vivo phage display” teaches about the fields of molecular medicine and targeted delivery of therapeutic or diagnostic agents as specific in identification and use of peptides that target various tissues of an organism. It also teaches methods of identifying a receptor or protein that interacts with a tissue or organ selective peptide comprise the steps of obtaining a composition suspected of comprising a receptor or protein that interacts with a tissue or organ selective peptide, contacting the composition with a peptide of the invention or identified by the methods of the invention under conditions that permit binding of the peptide to any such receptor or protein present in the composition, and identifying a receptor or protein that binds to the peptide The methods may include the step of isolating the receptor or protein, preparing an antibody or antibody fragment that recognizes and binds to the receptor or protein, or the like. An agent that one desires to have delivered to the tissue or organ may be attached to the antibody or antibody fragment.

However, the combination of Kallioniemi  et al , Yener et al and Kolonin et al, either alone or in combination, fails to disclose:
A method of computing inter-marker heterogeneity scores for a biological sample having a plurality of stains, the method comprising: 
(i) accessing a first image having a first stain; 
(ii) extracting features from the first image to detect cells within the first image; 
(iii) classifying, based on the extracted features, the cells within the first image to generate a cell classification; 
(iv) identifying one or more cell clusters within the first image based on the cell classification, the one or more cell clusters identified by using a graph theoretic approach; 
(v) registering the first image and at least one additional image to a common coordinate system such that the identified one or more cell clusters in the first image are mapped to the at least one additional image to generate mapped clusters for the at least one additional image, wherein the at least one additional image comprises a second stain that is different from the first stain of the first image; 
(vi) classifying, for at least one of cells detected in one or more image regions corresponding to the mapped clusters of the at least one additional image, the cell as being associated with a particular cell type of a plurality of cell types;
 (vii) deriving expression scores for each stain in a cell cluster of the one or more cell clusters within the first image and for a stain in each mapped cluster of the mapped clusters in the at least one additional image; and 
(viii) computing, based on the derived expression scores, one or more inter-marker heterogeneity scores, wherein an inter-marker heterogeneity score of the one or more inter-marker heterogeneity scores identifies, for a corresponding biomarker that identifies a particular type of peptide, a difference of biomarker peptide expression levels for the particular peptide type between the one or more clusters of cells within the first image and the mapped one or more clusters of cells within the at least one additional image.

Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/            Examiner, Art Unit 2665            


/BOBBAK SAFAIPOUR/            Primary Examiner, Art Unit 2665